Citation Nr: 1538386	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-30 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina 


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent disabling for Graves disease, status post radioactive iodine thyroid ablation.  

2.  Entitlement to service connection for a right wrist condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1989 to December 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted service connection for Graves disease and assigned an initial disability rating of 10 percent, and denied service connection for right wrist calcification.  

In July 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an increased rating for Graves disease and entitlement to service connection for a right wrist condition.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2015).

VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as VA records.  See 38 C.F.R. 
§ 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist a veteran to attempt to obtain them).  In this case, during the July 2015 Board hearing, the Veteran testified that she was currently receiving regular treatment for both her thyroid condition and her right wrist.  The record, however, only contains VA treatment records through April 2013.  Therefore, a remand is needed to obtain and associate with the claims file all updated VA treatment records.  

The record reflects that the Veteran's most recent VA examination with respect to her thyroid condition occurred in February 2011.  The VA examiner noted the Veteran's history of Graves disease and treatment with two radioactive ablations.  The VA examiner noted symptoms of fatigue, depression, flat affect, numbness and tingling in the left arm, and constipation.  The VA examiner documented a pulse of 92 beats per minute and a blood pressure of 110/77.  The VA examiner also noted the Veteran was currently taking thyroid replacement medication.  Following examination, the VA examiner opined that the Veteran's Graves disease was currently in remission.  

The fact that a VA examination is over four years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  In this case, however, the Veteran testified at the July 2015 Board hearing that her symptoms associated with her thyroid condition have worsened since the last VA examination.  Specifically, the Veteran identified new symptoms of tremors, menstrual changes, and weight changes that she indicated were associated with her thyroid condition.  See Hearing Transcript pp. 3-5.  Because of the evidence of possible worsening since the most recent VA examination, a new examination is needed to assist in determining the current severity of the service-connected thyroid condition.  Snuffer, 10 Vet. App. at 400. 

The Board specifically notes, however, that the Veteran was diagnosed with Graves disease (hyperthyroidism) in 2002 and underwent two radioactive iodine thyroid ablation procedures.  Accordingly, the Veteran's thyroid condition is currently rated under Diagnostic Code 7900, which contemplates hyperthyroidism.  See 38 C.F.R. § 4.119.   However, as a result of the two ablation procedures, the Veteran now has a diagnosis of hypothyroidism and currently takes replacement thyroid hormone medication.  Hypothyroidism is contemplated by Diagnostic Code 7903.  Id.  While some of the symptoms overlap between Diagnostic Code 7900 and 7903, other symptoms are in direct opposition between the two diagnostic codes (i.e., Diagnostic Code 7900 includes symptoms associated with increased nervous, cardiovascular, and gastrointestinal system activity, while Diagnostic Code 7903 includes symptoms associated with decreased nervous, cardiovascular, and gastrointestinal system activity).  Therefore, upon remand, the AOJ should consider the appropriateness of the current diagnostic code in light of the Veteran's current diagnosis and symptoms.  

Regarding service connection for a right wrist condition, the Veteran was afforded a VA examination in January 2010.  At that time, the VA examiner noted the Veteran's complaints of right wrist pain, but indicated that there was no current pathology associated with the Veteran's complaints.  However, at the July 2015 Board hearing, the Veteran testified that she was currently receiving treatment for a right wrist condition.  In addition, the Veteran testified that she began to have pain in her right wrist during service and has had constant right wrist pain since service separation.  The Veteran also testified that she was told that she had calcification in her right wrist; however, radiographic imaging taken in conjunction with the January 2010 VA examination was normal.  Available VA treatment records document the Veteran's complaints of right wrist pain, but do not contain any radiographic imaging results that reflect a diagnosis of calcification or arthritis.  Instead, the available VA treatment records relate the Veteran's complaints of right wrist pain to either fibromyalgia or carpal tunnel syndrome.  In this regard, service connection for fibromyalgia was granted in November 2012, and an initial disability rating of 40 percent was assigned, which considers widespread musculoskeletal pain.  In contrast, an August 2011 VA examiner indicated that the Veteran did not have a confirmed diagnosis of carpal tunnel syndrome, indicating that the Veteran did not demonstrate the typical signs of carpal tunnel syndrome and nerve conduction testing was normal; as such, service connection was denied for right carpal tunnel syndrome.  As discussed above, a remand is needed to obtain and associate with the claims file all updated VA treatment records.  In light of the Veteran's contention of current treatment for a right wrist condition and the overlapping nature of the Veteran's complaints, the Board finds that a new VA examination regarding the right wrist is needed.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
 
Accordingly, the case is REMANDED for the following actions:

1. Obtain any and all outstanding VA treatment records of the Veteran dated from April 2013 to the present, to specifically include records relating to the Veteran's thyroid and right wrist conditions, and associate them with the record.  

2. Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of service-connected thyroid condition.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should specifically list, to the extent possible, the signs and symptoms attributable to the Veteran's thyroid dysfunction, and comment as to the severity of the identified symptoms.    

3. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current and distinct right wrist condition.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should offer the following opinions:

a. Does the Veteran have a current right wrist disability distinct from service-connected fibromyalgia?

b. If the Veteran has a current and distinct right wrist disability, is it as least as likely as not (a 50 percent probability or greater) that the identified right wrist disability began during service or is otherwise etiologically related to active service?  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record, to include consideration of the appropriateness of the current diagnostic code for the Veteran's thyroid condition.  If the determinations remain adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




